NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JOSE IZQUIERDO-ALEGRIA,                    No.    15-72774

                Petitioner,                     Agency No. A077-348-520

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Juan Jose Izquierdo-Alegria, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny in part and dismiss in part the petition for review.

      As to asylum, Izquierdo-Alegria does not challenge the agency’s dispositive

determination that his application for asylum was untimely filed and he failed to

establish any changed or extraordinary circumstances to excuse the untimeliness.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      As to withholding of removal, substantial evidence supports the agency’s

dispositive determination that Izquierdo-Alegria failed to establish the harm he

experienced or fears was or would be on account of a protected ground. See Zetino

v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free

from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”).

      We lack jurisdiction to review the particular social group raised for the first

time in Izquierdo-Alegria’s opening brief because he did not exhaust it before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).




                                          2                                    15-72774
      Substantial evidence also supports the agency’s denial of CAT protection

because Izquierdo-Alegria failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   15-72774